Title: To James Madison from William Duer, 23 June 1788
From: Duer, William
To: Madison, James


Dear Sir,New york June 23d. 1788
As it is probable you may not hear by this Post from our Mutual Frend Colo. Hamilton, I take the Liberty of giving you a Short Sketch of our political Prospects, in this Quarter, on the great Question of the Constitution. My Information is from Colo. Laurence, who left Pokepsie on Saturday.

A Considerable Majority of the Convention are undoubtedly Anti-federal; or in other Words, wish for Amendments previous to the Adoption of the Government. A few of the Leaders (amongst which I think I may without Scruple class the Governor) would, if they could find Support, go further; and hazard Every thing rather than agree to any System which tended to a Consolidation of our Government. Of this however I have at present no Apprehensions; many of their Party having avowed themselves, Frends to the Union. With Respect to Amendments, as far as I can understand, the Party in Opposition, cannot agree amongst themselves. It is therefore possible that this Circumstance may create a Division in favor of the Fœderalists. As to the Rejection of the Constitution, there is not the least Probability of it. The great Points of Discussion, will probably be; whether they will adjourn without coming to any Decision; whether they will adopt it conditionally; or whether they will follow the Example of Massachusets & S Carolina.
The Conduct of your Convention will influence in a very great Degree ours; if you adjourn without doing any thing, we shall do the same—but if you do not, there is still some Prospect that we may adopt with proposed Amendments; for as to the second Point, the Inconsistency of it will I think be too apparent, after a Discussion, to command a majority. Whilst I am writing a Gentleman has fav[o]red me with a Copy of a Letter from an Intelligent Bystander, who has attended the Debates of our Convention. I therefore enclose it as a more faithful History than I can give. Mr Hopkins will do me the favor of delivering this. I am, with sentiments of the most perfect Esteem, Your Obedt Hble. Servt.
Wm. Duer
